 DUBUQUEPACKINGCO.DECISIONSOFTHENATIONALLABORRELATIONSBOARD303NLRBNo.66DubuquePackingCompany,Inc.andUnitedFoodandCommercialWorkersInternationalUnion,AFL-CIO,LocalNo.150A.Cases33-CA-5524and33-CA-5588JUNE14,1991SUPPLEMENTALDECISIONANDORDERBYCHAIRMANSTEPHENSANDMEMBERSCRACRAFT,DEVANEY,OVIATT,ANDRAUDABAUGHThiscasehasbeencharacterizedas``present[ing]hardquestions--indeed,someofthemostpolarizingquestionsincontemporarylaborlaw.''Food&CommercialWorkersLocal150-Av.NLRB,880F.2d1422,1439(D.C.Cir.1989).Themostdifficultissuebeforeusisthegeneraloneofwhatstandardtoapplyindeterminingwhetheranemployer'sdecisiontorelocatebargainingunitworkisamandatorysubjectofbargaining.ThemorespecificquestionpresentediswhethertheRespondentviolatedSection8(a)(5)and(1)oftheActbyfailingtobargainingoodfaithwiththeUnionovertheRespondent'sdecisiontorelocateitshogkillandcutoperationsfromitshomeplantinDubuque,Iowa,toanewplantinRochelle,Illinois.Forthereasonssetforthbelow,wehavedecidedtoadoptanewtestfordeterminingwhetherbargainingisrequiredoverarelocationdecision,tooverruleouroriginalDecisionandOrderinthiscase(287NLRB499(1987)),andtofindthattheRespondentviolatedtheAct.I.PROCEDURALHISTORYOnDecember16,1987,theBoardissueditsinitialdecisioninthisproceeding,adoptingthejudge'sdecisionandfindingthat``underanyoftheviewsexpressedinOtisElevatorCo.,269NLRB891(1984),theRespondentwasnotobligatedtobargainwiththeUnionoveritsdecisiontorelocateunitworkfromitsDubuqueplanttoitsRochelleplant.''287NLRB499fn.1.Accordingly,theBoarddismissedthecomplaintinitsentirety.TheUnionfiledapetitionforreviewwiththeUnitedStatesCourtofAppealsfortheDistrictofColumbiaCircuit.OnAugust4,1989,thecourtremandedthecasetotheBoardforfurtherconsideration.880F.2d1422.Thecourtstatedthatthejudge'sdecision,whichtheBoardadopted,didnotprovidesufficientreasoninglinkingthefactualfindingstothedispositivelegalconclusions.Inaddition,thecourtfoundconfusingtheBoard'sstatementthatthejudge'sholdingwascorrect``underanyoftheviews''expressedinOtisElevator.Mostsignificantly,thecourt``urge[d]theBoardtolookseriouslyatthepresentcaseonremandandtoattempttoarticulateamajority-supportedstatementoftherulethattheBoardwillbeapplyingnowandinthefutureindeterminingwhetheraparticulardecisionissubjecttomandatorybargainingornot.''880F.2dat1436-1437.Finally,thecourtnotedthatcertainsimilarcasesreachingadifferentresulthadnotbeenaddressed,norhadtheBoarddiscussedtheUnion'sargumentthateveniftherewasnodutytobargainabouttherelocationdecisionitself,abargainingobligationdidarisewhentheRespondentsoughtmidtermmodificationofcontractualprovisionsdealingwithmandatorybargainingsubjects.Accordingly,thecourtremandedthecasetotheBoard.OnJanuary3,1990,theBoardadvisedthepartiesthatitacceptedtheremandandthattheymightsubmitstatementsofposition.OnMarch1 26,1990,theBoardscheduledoralargumentinthiscasebecausethecourt'sremandpresentedimportantissuesintheadministrationoftheAct.OnSeptember6,1990,theRespondent,theGeneralCounsel,theUnion,theAmericanFederationofLaborandCongressofIndustrialOrganizations,theChamberofCommerceoftheUnitedStatesofAmerica,andtheCouncilonLaborLawEqualitypresentedoralargumentbeforetheBoard.Thepartiesandtheamicicuriaehavefiledstatementsofpositionandbriefs.\1\---------------------------------------------------------------------------\1\TheAmericanFederationofLaborandCongressofIndustrialOrganizations,theChamberofCommerceoftheUnitedStatesofAmerica,andtheCouncilonLaborLawEqualityappearedasamicicuriae.---------------------------------------------------------------------------II.FACTUALBACKGROUNDThefactsinthiscasehavebeenexhaustivelydetailedbytheadministrativelawjudgeintheunderlyingBoarddecisionandarelargelyundisputed.287NLRBat500-534.Wecontinuetorelyonthejudge'sfactualfindingsanddonotrepeathereingreatdetailwhathasalreadybeensetforthinhisdecision.Furtheramplificationofthefactswillbesavedfortheanalysissectionofthisdecision.Abriefoverviewfollows.TheRespondenthasbeenengagedinthebusinessofmeatslaughtering,processing,andpackingatseveralfacilitiesnationwide,includingafacilityinDubuque,Iowa.EmployeesattheDubuquefacilitywererepresentedbytheUnitedFoodandCommercialWorkersInternationalUnion,AFL-CIO,LocalNo.150A(theUnion)formanyyearsuntilOctober15,l982,whentheplantclosed.Priortotheclosingapproximately2000employeesworkedattheDubuqueplant,1900ofwhomwererepresentedbytheUnion.TheRespondentandtheUnionwerepartiestonumeroussuccessivecollective-bargainingagreements.Theparties'lasttwocollective-bargainingagreements,whichwereineffectduringperiodsmaterialherein,wereeffectivefromSeptember1,1976,toSeptember1,1979,andfromSeptember1,1979,toSeptember1,1982.ThelatteragreementwasextendedtoSeptember1,1983.Beginningin1977,theRespondent'sDubuqueplantbeganpostingaloss.Lossesattheplantbecameincreasinglysevereinthelate1970sandearly1980s.AsaresultofthewaningprofitabilityofitsoperationsinDubuque,theRespondentbeganencounteringfinancialproblemswithitslendersandapproachedtheUnionaboutobtainingrelieffromitscollective-bargainingagreementsinordertocontinueoperations.TheeventswhichgaverisetotheinstantproceedingoccurredinthecontextoftheRespondent'srequestsformidtermconcessionsandcenteredontheRespondent'sactionswithrespecttothehogkillandcutdepartments.Inl978,theunionmembershipvotedtoacceptanincreaseinincentivestandardsinordertohelpalleviatetheRespondent'sfinancialsituation.In1979andl980,theRespondent'sfinancialproblemscontinuedtomount.InJune1980,theRespondentnotifiedtheUnionofitsdecisiontoclosethebeefkillandrelateddepartmentseffectiveDecember12,1980.\2\---------------------------------------------------------------------------\2\Thereafter,inresponsetotheUnion'srequestforreconsiderationandtheemployees'increasedproductivity,theRespondentannouncedthatthebeefkilldepartmentwouldremainopenonamonth-to-monthbasis.ThebeefkillactuallycontinuedatDubuqueuntiltheplantitselfclosedinOctober1982.---------------------------------------------------------------------------In1980,thehogkillandcutdepartmentsalsobecamethefocusofdiscussionsbetweentheparties.TheRespondentarguedthatinordertoremaincompetitive,topproductivitypermanhourwouldhavetobeobtained.InAugust1980,thepartiesagreedtomodifythecontracttoeliminateallincentivepayandrequirethatemployeescontinuetomeettheproductionstandardstheyhadbeenachieving.Inreturn,theRespondentagreedthatitwouldnotseekfurtherconcessionsfortheremainderofthecontract'sterm.ThisagreementsavedtheRespondent2 approximately$5millionannually.InDecember1980,theRespondent'srequestfora$5millionloanformodernizationoftheDubuqueplantwasrejected.InJanuary1981,theleadbankcalledtheRespondent's$10millionloanandadvisedofitsintentiontoterminatetheRespondent's$45millionlineofcredit.Inresponse,theRespondentinstitutedseveralcost-savingsmeasuresandsoughtalternativesourcesofcredit.InMarch1981,theRespondentsuccessfullyrepaidthe$10millionloan.AlsoinMarch1981,theRespondentpressedtheUnionforfurtherconcessions,specificallyanincreaseinthehogkill``chainspeed''(thenumberofanimalsslaughteredperhour).WhentheUnionrejectedthisproposal,theRespondentannouncedonMarch31,1981,thatthehogkillandcutdepartmentswouldbeclosedin6months.TheUniondidnotrequestbargainingoverthepartialclosuredecision.InearlyJune1981,theRespondentproposedthatiftheemployeesagreedbyJuly1toawagefreeze,\3\thehogkillandcutoperationswouldcontinueforthebalanceofthecontractterm.Later,theRespondentaddedthattheemployeescouldalsoparticipateinaprofit-sharingplaniftheywouldagreetoawagefreeze.TheseproposalswererejectedbytheunionmembershiponJune9,1981.---------------------------------------------------------------------------\3\ThereweretobefourwageincreasespriortotheSeptember1,1982contractexpirationdate.---------------------------------------------------------------------------OnJune10,1981,afterlearningoftheunionmembership'srejectionofthewagefreeze/profit-sharingplan,theRespondentissuedapressreleaseconfirmingthatthehogkillandcutdepartmentswouldbediscontinuedandforthefirsttimeannouncingthattheRespondenthadanalternateplantorelocatetheseoperations.Untilthetimeofthisannouncement,theRespondenthadspokenonlyintermsofclosingtheseoperations,notrelocatingthem.OnJune16,1981,theRespondentsuccessfullynegotiatedanew$50millionlineofcredit.However,thelenderscouldwithdrawfromthisarrangementatwill.OnJune23,1981,inresponsetotheRespondent'sannouncementthatadecisiontorelocatehadbeenmade,theUnionrequestedextensivecorporatewideinformationsubstantiatingtheneedforconcessions.TheUnionalsoscheduledanothervoteonthewagefreeze/profit-sharingplanonJune28,1981.OnJune24,1981,theRespondentadvisedtheunionmembershipthatavotefortheRespondent'swagefreeze/profit-sharingplanwouldsavethehogkillandcutdepartments.Nevertheless,onJune28,1981,themembershipvotedtorejecttheRespondent'sproposals.WithrespecttotheUnion'sinformationrequest,theRespondentobjectedonthegroundsofrelevancyandconfidentiality.TheRespondent'sletterinresponsetotheUnion'srequeststated:``YourrequestforthisinformationappearstoberelatedtoadesiretonegotiatewiththeCompanyastoitsdecisiontoclosepartofitsoperations.''TheRespondentdeniedthatithadanyobligationtobargainoverwhatitcharacterizedasadecisiontoclosepartofitsbusiness.OnJuly1,1981,theRespondentnotifiedtheUnionthatthedecisiontoclosethehogkillandcutdepartmentswasirrevocable.OnJuly10and11,1981,theRespondentannouncedthatithadpurchasedtheRochelle,IllinoisplantasareplacementforthehogkillandcutdepartmentsinDubuque.TheRochelleplantopenedonOctober1,1981,andthehogkillandcutdepartmentsinDubuqueclosedonOctober3,1981.NegotiationsoverthepotentialrelocationofprocessingoperationswereconductedfromJulythroughOctoberl981.Duringthesenegotiations,whentheUnionrequestedbargainingoverthehogkillandcutdepartments,theRespondentrespondedthatthehogkillandcutdepartmentswereclosedandtherewasnodutytobargainovertheclosure.Inearly1982,theRespondentlostitsfinancing.OnOctober15,1982,theDubuqueandRochelleplantswereclosedandsold.3 III.ANALYSISAsthecourtofappealsproperlyremindedus,itisourresponsibilitytoclarifyandidentifythestandardsthatguideourdecisions.Thecourturgedusonremandtoattempttoarticulateasinglemajority-supportedstatementofthestandardfordeterminingwhetheraparticulardecisionisamandatorysubjectofbargaining.880F.2dat1436-1437.Inresponsetothatdirectiononremand,wehaveformulatedanewsinglestandardwithrespecttodecisionstorelocate.InformulatingthatstandardwehavetakenintoaccountprinciplessetoutinthetwomostrelevantSupremeCourtdecisions--FirstNationalMaintenanceCorp.v.NLRB,452U.S.666(1981),andFibreboardCorp.v.NLRB,379U.S.203(1964)--andcriticismsofthethreetestsforcertainmanagementdecisions(includingrelocations)whichwereembracedbydifferentBoardMembersinOtisElevatorCo.,269NLRB891(1984).Asexplainedbelow,OtisElevatorwasitselfissuedinresponsetoFirstNationalMaintenance.Beforesettingforthournewstandard,wewillreviewthemajorSupremeCourtandBoardprecedentinthisarea.A.SUPREMECOURTPRECEDENTInFirstNationalMaintenanceCorp.v.NLRB,supra,theissuewaswhethertheemployer'sdecisiontoclosepartofitsbusinesswasamandatorysubjectofbargaining.\4\Inaddressingthisquestion,theSupremeCourtsetforthseveralrelevantprinciples.---------------------------------------------------------------------------\4\InFirstNationalMaintenance,theemployerprovidedmaintenanceandhousekeepingservicesforcommercialestablishmentsincludinganursinghome.Undertheservicecontract,thehomereimbursedtheemployerforitslaborcostsandpaiditafixedmanagementfee.Theemployerbecamefinanciallydissatisfiedwiththearrangementbutwasunabletosecureanincreaseinthemanagementfee.Consequently,theemployerterminateditscontractwiththehomeanddischargeditsemployeesworkingtherewithoutbargainingwiththeirunionoverthedecisiontocloseapartofthebusiness.---------------------------------------------------------------------------RelyingheavilyonJusticeStewart'sconcurrenceinFibreboardCorp.v.NLRB,supra,theCourtdividedmanagementdecisionsintothreecategories.First,theCourtfoundthatsomemanagementdecisions,suchaschoiceofadvertising,producttypeanddesign,andfinancingarrangements,haveonlyanindirectandattenuatedimpactontheemploymentrelationshipandthusthereisnoattendantobligationtobargainastothesedecisions.452U.S.at676-677.Second,theCourtfoundthatothermanagementdecisions,suchastheorderofsuccessionoflayoffsandrecalls,productionquotas,andworkrules,arealmostexclusivelyanaspectoftherelationshipbetweenemployerandemployeesandastothesethereisanobligationtobargain.Id.at677.Third,theCourtfoundthatthepartialclosuredecisionatissueinFirstNationalMaintenancepresentedathirdtypeofmanagementdecision,onethathadadirectimpactonemployment,becausejobswereeliminatedbytheterminationoftheemployer'scontractwiththenursinghome,butwhichhadasitsfocusonlytheeconomicprofitabilityofthecontractwiththehome,whichtheCourtfound,underthefactsbeforeit,tobeaconcernwhollyapartfromtheemploymentrelationship.TheCourtstatedthattheemployer'sdecisiontoterminateitscontractwiththehomeinvolvedachangeinthescopeanddirectionoftheenterpriseandwasakintoadecisionwhethertobeinbusinessatall,``notin[itself]primarilyaboutconditionsofemployment,thoughtheeffectofthedecisionmaybenecessarilytoterminateemployment.''\5\However,theCourtacknowledgedthattheemployer'sdecisiontoterminateitscontractwiththenursinghomealsotouchedonamatterofcentralandpressingconcerntotheunionanditsmemberemployees:thepossibilityofcontinuedemploymentandtheretentionoftheemployees'veryjobs.Id.---------------------------------------------------------------------------\5\452U.S.at677,quotingfromFibreboard,379U.S.at223(Stewart,J.,concurring).4 ---------------------------------------------------------------------------TheCourtfoundtheconceptofmandatorybargainingpremisedonthebeliefthatcollectivediscussionsbackedbytheparties'economicweaponswouldresultindecisionsthatwerebetterforbothmanagementandlaborandforsocietyasawhole.Id.at678.However,theCourtalsostatedthatthiswouldbetrueonlyifthesubjectproposedfordiscussionwasamenabletoresolutionthroughthebargainingprocess.TheCourtcontinuedasfollows:Managementmustbefreefromtheconstraintsofthebargainingprocesstotheextentessentialfortherunningofaprofitablebusiness.Italsomusthavesomedegreeofcertaintybeforehandastowhenitmayproceedtoreachdecisionswithoutfearoflaterevaluationslabelingitsconductanunfairlaborpractice.\6\---------------------------------------------------------------------------\6\Id.at678-679(footnoteomitted).Accordingly,theCourtformulatedthefollowingbalancingtesttotakeaccountofboththesubjectmatter'samenabilitytothebargaining---------------------------------------------------------------------------processandtheburdensthatbargainingwouldplaceuponmanagement:[I]nviewofanemployer'sneedforunencum-bereddecisionmaking,bargainingovermanagementdecisionsthathaveasubstantialimpactonthecontinuedavailabilityofemploymentshouldberequiredonlyifthebenefit,forlabor-managementrelationsandthecollective-bargainingprocess,outweighstheburdenplacedontheconductofthebusiness.\7\---------------------------------------------------------------------------\7\Id.at679.TheCourtfoundthatithadimplicitlyengagedinsuchabalancingofbenefitsandburdensinFibreboard,supra,whenitheldthatanemployerwasrequiredtobargainoveradecisiontosubcontractmaintenanceworkpreviouslyperformedbyunitemployees.TheCourtnotedthatithademphasizedinFibreboardthatthebasisforthesubcontractingdecisionwasadesiretoreducelaborcosts,amatterwhichtheCourtinFibreboardfoundtobe``peculiarlysuitableforresolutionwithinthecollectivebargainingframework.''379U.S.at213-214.Requiringbargainingoverthesubcontractingdecisionwouldnotplaceasignificantburdenonthebusinessbecausethatdecisiondidnotaltertheemployer'sbasicoperation,nocapitalinvestmentwascontemplated,andtheemployermerelyreplacedcurrentemployeeswiththoseofanindependentcontractortodothesameworkundersimilarconditionsofemployment.Id.at213.Withthatinmind,theCourtinFirstNationalMaintenanceturnedtothespecificissuebeforeit--whetheranemployer'seconomicallymotivateddecisiontoshutdownpartofitsbusinesswasamandatorysubjectofbargaining.TheCourtheldthatitwasnot.Morespecifically,theCourtheldthat``theharmlikelytobedonetoanemployer'sneedtooperatefreelyindecidingwhethertoshutdownpartofitsbusinesspurelyforeconomicreasonsoutweighstheincrementalbenefitthatmightbegainedthroughtheunion'sparticipationinmakingthedecision....''Id.at686.However,theCourtqualifieditsholdingintwoimportantrespects.First,infootnote22theCourtstated:``Inthisopinionweofcourseintimatenoviewastoothertypesofmanagementdecisions,suchasplantrelocations,sales,otherkindsofsubcontracting,automation,etc.,whicharetobeconsideredontheirparticularfacts.''Id.(Emphasisadded.)Second,inthefinalsectionofitsopinion,theCourtreturnedtothespecificfactsofthecase``[i]nordertoillustratethelimitsofourholding.''Id.at687.Inthisconnection,theCourtnoted,interalia,thattheemployerhadnointentiontoreplacethedischargedemployeesor``tomovethatoperationelsewhere.''Id.Inaddition,theemployer'sdecisionwasbasedonafactoroverwhichtheunionhad``nocontrolorauthority''(thesizeofthemanagementfee5 thenursinghomewaswillingtopay).Id.Further,theemployer'sdecisiontoceaseoperationsatthenursinghome``representedasignificantchangeinpetitioner'soperations,achangenotunlikeopeninganewlineofbusinessorgoingoutofbusinessentirely.''Id.at688.B.BOARDPRECEDENT--THEOTISELEVATORTESTSInOtisElevatorCo.,269NLRB891(1984),theBoardappliedFirstNationalMaintenancetoanemployerdecisiontodiscontinueportionsofitsresearchanddevelopmentactivitiesandconsolidatetheremainderinanewcorporatewidefacility.AllfourparticipatingBoardMembersagreedthattheemployer'sdecisionwasnotamandatorysubjectofbargaining,buttherewasnomajorityrationale.TheBoardpluralityofChairmanDotsonandMemberHuntersetforththefollowingtestfordeterminingwhetheradecisionisamandatorysubjectofbargaining:Despitetheevidenteffectonemployees,thecriticalfactortoadeterminationwhetherthedecisionissubjecttomandatorybargainingistheessenceofthedecisionitself,i.e.,whetheritturnsuponachangeinthenatureordirectionofthebusiness,orturnsuponlaborcosts;notitseffectonemployeesnoraunion'sabilitytoofferalternatives.Thedecisionatissuehereclearlyturneduponafundamentalchangeinthenatureanddirectionofthebusiness,andthuswasnotamenabletobargaining.269NLRBat892(emphasisinoriginal).Accordingtotheplurality,thecharacterizationofthedecisionwasnotimportant.Thus,thepluralitystatedthatmanagementdecisionswouldbeincludedorexcludedfromthescopeofmandatorybargainingdependingonwhethertheyturnedonlaborcostsoronafundamentalchangeinthescopeanddirectionoftheenterprise,regardlessofwhethertheyarecharacterizedas,forexample,``subcontracting,''``reorganization,''``consolidation,''or``relocation.''Id.at893.Inherconcurringopinion,MemberDennisestablishedatwo-steptestforuseindeterminingwhetheracertainmanagementdecisionisamandatorysubjectofbargaining:``[T]heGeneralCounselmustprove(1)thatafactoroverwhichtheunionhascontrolwasasignificantconsiderationintheemployer'sdecision,and(2)thatthebenefitforthecollective-bargainingprocessoutweighstheburdenonthebusiness.''Id.at897.Theburdenelementstobeconsideredinapplyingthesecondpartofthetestinclude:extentofcapitalcommitment;extentofchangesinoperations;andtheneedforspeed,flexibility,orconfidentiality.Id.Inhisseparateopinion,MemberZimmermanfoundthatbargainingshouldberequiredwhenthedecisionis``amenabletoresolutionthroughcollectivebargaining.''Id.at900.UnderMemberZimmerman'stest,adutytobargaincouldariseevenif``theemployer'sdecisionisrelatedtooverallenterprisecostsnotlimitedspecificallytolaborcosts''becausehisbroaddefinitionof``amenability''encompassedsituationswhere``unionconcessionsmaysubstantiallymitigatetheconcernsunderlyingtheemployer'sdecision,therebyconvincingtheemployertorescinditsdecision.''Id.at901.Asthecourtofappealscorrectlypointedout,eachoftheseopinions``retainsvitality''tothepresentday.880F.2dat1432.Inthe7yearssinceOtisElevatorissued,nosingleopinionhascommandedthesupportofthemajorityoftheBoard.Instead,theBoardhasdecidedsubsequentcasesonthegroundthattheresultreachedwouldbethesame``underanyoftheviewsexpressedinOtisElevator.''E.g.,FMCCorp.,290NLRB483,485(1988).C.DECISIONSTORELOCATEUNITWORK:THENEWTESTAlthoughthecourtofappealsconcludedthatallthreeOtisElevatortestsarereasonable,thecourtwascriticaloftheunder-any-view6 approachtheBoardhasusedinlatercases.Weagreewiththecourtthatthetimehascometoclarifythisareaofthelaw.BecausetheOtisElevatoropinionssetforth``divergentviews,''880F.2dat1432,thefactthattheBoardhascontinuedtorelyonallthreeofthemhasnodoubtledtouncertaintyinthelabor-managementcommunityastohowaspecificdecisionwillbeanalyzedandwhetheranobligationtobargainwillbefound.Inaccordancewiththetermsofthecourt'sremand,wehaveexercisedourdiscretionand,forthefollowingreasons,havedecidedtorejecteachoftheOtisElevatortestsinfavorofthenewstandarddescribedbelow.\8\---------------------------------------------------------------------------\8\Accordingly,totheextentOtisElevatorisinconsistentwiththisdecision,itisoverruled.Thestandardweannouncetodayaddressesonlydecisionstorelocateunitwork.Weexpressnoviewastowhatstandardwillbeusedinanalyzingtheothermanagementdecisionsreferredtoinfn.22ofFirstNationalMaintenance.Inaccordancewithourusualpractice,weshallapplyournewstandardnotonly``tothecaseinwhichtheissuearises,''butalso``toallpendingcasesinwhateverstage.''DeluxeMetalFurnitureCo.,121NLRB995,1006-1007(1958).---------------------------------------------------------------------------Inaddressingthequestionofwhetheradecisiontorelocateunitworkisamandatorysubjectofbargaininggivingrisetoanobligationtobargain,weareguidedbytheprinciplessetforthinFirstNationalMaintenance.Initially,wenotethatthedecisiontorelocatefallswithinthethirdcategoryofmanagementdecisionsdescribedinFirstNationalMaintenance(decisionswhichhaveadirectimpactonemploymentbuthaveastheirfocustheeconomicprofitabilityoftheemployingenterprise).SuchdecisionsareneitherclearlycoveredbynorclearlyexcludedfromSection8(d)'s``termsandconditionsofemployment''overwhichCongresshasmandatedbargaining.ItisthereforetheBoard'stasktodeterminewhetherarelocationdecisionisamandatorysubjectofbargainingorwhetheritshouldbeconsideredaswithintheambitofanemployer's``retainedfreedomtomanageitsaffairsunrelatedtoemployment.''FirstNationalMaintenance,452U.S.at677.Inperformingthattask,werecognizethatourdiscretionisconsiderable.Thus,theSupremeCourt``intimate[d]noview''astorelocationdecisions,452U.S.at686fn.22,andthecourtofappealsstatedthat``outsidethecontextofpartialclosingstheSupremeCourtlefttheBoardthediscretiontostrikeasomewhatdifferentbalance....''880F.2dat1432-1433fn.6.Inourexperience,thecircumstancessurroundingdecisionstorelocatevarysignificantly.Insomeinstances,arelocationdecisionwouldbeafruitfulsubjectoflabor-managementnegotiations,\9\whileinothersitwouldnot.\10\Forthisreason,itisnotfeasibletocategorizealldecisionstorelocateasmandatoryornonmandatorysubjectsofbargaining.---------------------------------------------------------------------------\9\See,e.g.,ReeceCorp.,294NLRB448(1989)(decisiontorelocateunitworkmotivatedbyemployer'sfailuretoobtaineconomicrelieffromunionincontractnegotiationsandbyitsfailuretopersuadetheuniontoagreetolaborcostreductionsafterthecontracthadgoneintoeffect);PertecComputerCorp.,284NLRB810(1987),supplementaldecision298NLRB609(1990)(decisiontotransferworkbasedonconsultants'coststudywhichshowedpotentialsavingsof$2.6million,$2millionofwhichwasattributedtolaborcosts);DahlFishCo.,279NLRB1084fn.3(1986),enfd.813F.2d1254(D.C.Cir.1987)(transferofunitworktononunitemployeesmotivatedbylaborcosts).\10\See,e.g.,MetropolitanTeletronics,279NLRB957,958(1986),enfd.819F.2d1130(2dCir.1987)(decisiontorelocatemotivatedbyforeclosureonformerfacility,thelowermortgageinterestrateandmorespaciousquartersatthenewfacility,andtheprospectofGovernmentassistancethroughtheissuanceoftaxexemptbonds);InlandSteelContainerCo.,275NLRB929,935-937(1985),petitionforreviewdeniedsubnom.SteelworkersLocal2179v.NLRB,822F.2d559(5thCir.1987)(decisiontorelocateunitworkmotivatedbyoutdatedfacility,7 limitedspaceforgrowthandfloodinginfacility);HawthornMellody,Inc.,275NLRB339,341(1985)(lossofbusinessatformerlocationprincipalreasonfordecisiontorelocate).---------------------------------------------------------------------------Informulatinganewanalysisforrelocationdecisions,wearemindfulofthecourt'sconcerninFirstNationalMaintenancethatanemployer``musthavesomedegreeofcertaintybeforehandastowhenitmayproceedtoreachdecisionswithoutfearoflaterevaluationslabelingitsconductanunfairlaborpractice.''452U.S.at679.Accordingly,wehaveendeavoredtodevelopatestthatprovidesguidanceandpredictabilitytotheparties.Inanalyzingadecisiontorelocateunitwork,wepaycloseattentiontothecrucialinquiryposedbytheCourtinFirstNationalMaintenance:WillrequiringbargainingoverthedecisionadvancetheneutralpurposesoftheAct?InFirstNationalMaintenance,theCourtplainlybelievedthatnosuchresultwouldobtain,whileinFibreboardtheCourtreachedtheoppositeconclusion.Inharmonizingthedifferentresultsreachedinthetwocases,thereareatleastthreeimportantpointstoconsider.First,inFirstNationalMaintenance,theemployer``hadnointentiontoreplacethedischargedemployeesortomovethatoperationelsewhere.''452U.S.at687.Incontrast,Fibreboardinvolvedthe``replace[ment][of]existingemployeeswiththoseofanindependentcontractor.''379U.S.at213.Second,inFirstNationalMaintenance,theCourtwasconfrontedwithadecisionchangingthescopeanddirectionoftheenterprise``akintothedecisionwhethertobeinbusinessatall.''452U.S.at677.InFibreboard,theemployer'sdecision``didnotaltertheCompany'sbasicoperation.''379U.S.at213.Third,inFirstNationalMaintenance,theemployer'sdecisionwasbased``solely[on]thesizeofthemanagementfee[thenursinghome]waswillingtopay.''452U.S.at687.InFibreboard,``adesiretoreducelaborcosts...wasatthebaseoftheemployer'sdecisiontosubcontract.''FirstNationalMaintenance,452U.S.at680.Measuredbythesethreeconsiderations,adecisiontorelocateunitworkcaseismorecloselyanalogoustothesubcontractingdecisionfoundmandatoryinFibreboardthanthepartialclosingdecisionfoundnonmandatoryinFirstNationalMaintenance.Wewillexamineeachoftheseconsiderationsinturn.First,unliketheemployerinFirstNationalMaintenance,anemployerrelocatingunitworkdoesintend``toreplacethedischargedemployees[and]tomoveth[e]operationelsewhere.''452U.S.at687.Inthisrespect,arelocationdecisionissimilartotheFibreboardsubcontractingdecisiondescribedbyJusticeStewartinhisconcurrenceas``thesubstitutionofonegroupofworkersforanothertoperformthesametask....''379U.S.at224.Second,arelocationdecisionisnot``akintothedecisionwhethertobeinbusinessatall.''452U.S.at677.Adecisiontorelocatepresupposesthattheemployerintendstocontinueinbusinesswiththeunansweredquestionbeingwherethebusinessentitywillbeinoperationasopposedtowhetheritwillbeinoperation.Adecisiontoconductbusinessatonelocationratherthananother,standingalone,doesnotgenerallyinvolvea``managerialdecision[lying]atthecoreofentrepreneurialcontrol...concerning...thebasicscopeoftheenterprise.''\11\Withoutmore,thefactthatanemployermayrelocateworkdoesnotaltertheemployer'sbasicoperation:theemployerisproducingthesameproductforthesamecustomersunderessentiallythesameworkingconditions.---------------------------------------------------------------------------\11\Fibreboard,379U.S.at223(Stewart,J.,concurring).---------------------------------------------------------------------------Third,asthefactsofthiscaseandothers\12\illustrate,andunlikethesituationinFirstNationalMaintenance,aunionmayhavesubstantial``controlorauthority''overthebasisfortheemployer'sdecisiontorelocate.452U.S.at687.Oftenthisisduetotheverynatureofarelocationdecision.Becausearelocationdecision,liketheFibreboardsubcontractingdecision,involvesthereplacementofone8 groupofemployeeswithanother,itlogicallyfollowsthatthedifferentialinthelaborcostsofthetwogroupsmaybeofconsiderableimportancetotheemployer.Theunionrepresentingtheincumbentworkershastheabilitytovarythatdifferentialandtherebyinfluencetheemployer'sdecision.Thus,thedecisiontorelocateissusceptibletoresolutionthroughcollectivebargaining.---------------------------------------------------------------------------\12\See,e.g.,ConnecticutColor,288NLRB699(1988)(decisiontotransferunitworkfromonelocationtoanothermotivatedbydesiretocutlaborcosts);ArrowAutomotiveIndustries,284NLRB487(1987),enf.denied853F.2d223(4thCir.1988)(decisiontotransferbargainingunitworktoanotherfacilitymotivatedbylaborcosts,particularlythecostsofhealthinsurance);LittonSystems,283NLRB973,974(1987),enf.denied868F.2d854(6thCir.1989)(themostsignificantfactorinrelocationdecisionwasthewagedifferentialbetweentheoldlocationandthenewone);BrownCo.,278NLRB783(1986),enfd.128LRRM2223(9thCir.1987)(worktransferredoutoftheunitinordertoescapethewageobligationsoftheparties'contract);McLoughlinMfg.Corp.,182NLRB958,964-965(1970),enfd.asmodifiedsubnom.GarmentWorkersv.NLRB,463F.2d907(D.C.Cir.1972)(decisiontorelocatebasedonlaborsurveywhichshowedemployercouldhireemployeesinnewlocaleatlowerwagerates);andcasescitedinfn.9,supra.SeealsoHawthornMellody,supra(laborcostsafactorbutlossofbusinessatformerlocationprincipalreasonforrelocationdecision).---------------------------------------------------------------------------Basedontheforegoingconsiderations,weannouncethefollowingtestfordeterminingwhethertheemployer'sdecisionisamandatorysubjectofbargaining.Initially,theburdenisontheGeneralCounseltoestablishthattheemployer'sdecisioninvolvedarelocationofunitworkunaccompaniedbyabasicchangeinthenatureoftheemployer'soperation.IftheGeneralCounselsuccessfullycarrieshisburdeninthisregard,hewillhaveestablishedprimafaciethattheemployer'srelocationdecisionisamandatorysubjectofbargaining.Atthisjuncture,theemployermayproduceevidencerebuttingtheprimafaciecasebyestablishingthattheworkperformedatthenewlocationvariessignificantlyfromtheworkperformedattheformerplant,establishingthattheworkperformedattheformerplantistobediscontinuedentirelyandnotmovedtothenewlocation,orestablishingthattheemployer'sdecisioninvolvesachangeinthescopeanddirectionoftheenterprise.Alternatively,theemployermayprofferadefensetoshowbyapreponderanceoftheevidence:(1)thatlaborcosts(directand/orindirect)werenotafactorinthedecisionor(2)thateveniflaborcostswereafactorinthedecision,theunioncouldnothaveofferedlaborcostconcessionsthatcouldhavechangedtheemployer'sdecisiontorelocate.Thefirstprongoftheemployer'sburdenisself-explanatory:Iftheemployershowsthatlaborcostswereirrelevanttothedecisiontorelocateunitwork,bargainingoverthedecisionwillnotberequiredbecausethedecisionwouldnotbeamenabletoresolutionthroughthebargainingprocess.Underthesecondprong,anemployerwouldhavenobargainingobligationifitshowedthat,althoughlaborcostswereaconsiderationinthedecisiontorelocateunitwork,itwouldnotremainatthepresentplantbecause,forexample,thecostsformodernizationofequipmentorenvironmentalcontrolsweregreaterthananylaborcostconcessionstheunioncouldoffer.Ontheotherhand,anemployerwouldhaveabargainingobligationiftheunioncouldandwouldofferconcessionsthatapproximate,meet,orexceedtheanticipatedcostsorbenefitsthatpromptedtherelocationdecision,sincethedecisionthenwouldbeamenabletoresolutionthroughthebargainingprocess.Asanevidentiarymatter,anemployermightestablishthatithasnodecisionbargainingobligation,evenwithoutdiscussingtheunion'spositiononconcessions,ifthewageandbenefitcostsoftheunitemployeeswerealreadysolowthatitwasclearonthebasisofthosefiguresalonethattheemployeescouldnotmakeupthedifference.\13\Inanyevent,anemployerwouldenhanceitschancesofestablishingthisdefensebydescribingitsreasonsforrelocatingtotheunion,fully9 explainingtheunderlyingcostorbenefitconsiderations,andaskingwhethertheunioncouldofferlaborcostreductionsthatwouldenabletheemployertomeetitsprofitobjectives.\14\---------------------------------------------------------------------------\13\Forexample,ifarelocationofunitworkwouldsaveanemployeraprojected$10.5millionincostsforequipmentmodernizationandenvironmentalcontrols(quiteapartfromanylaborcosts),andiftheemployer'spresentlaborcoststotaled$10million,theneveniftheemployeeswerewillingtoworkforfree,theunioncouldnotoffersufficientlaborcostconcessionstooffsettheequipmentandenvironmentalsavings.\14\ConsistentwiththecasesdecidedunderOtisElevator,ourtestannouncedtodaywillrequireustoevaluatethefactorswhichactuallymotivatedtheemployer'srelocationdecisionratherthantoengageinapostdecisionalexaminationofpotentialjustificationsforthedecision.Inthisregard,weagreewiththecourtofappeals'propositionthatunderOtisElevatoranditsprogeny``twobasicingredientsemerge:therelevantfactorsmusthavebeencontemporaneouswithorhavepre-datedthedecisionitself,andtheexercisemustinvolveanefforttodeterminewhatwasactuallyinthemindsofthosemakingthedecision.''880F.2dat1434.These``basicingredients''areimplicitinthetestweannouncetoday.Thus,inordertosuccessfullyrebuttheGeneralCounsel'sprimafaciecase,theRespondentmustshowthatthefactorsitisraisinginitsdefensewerereliedonatthetimetherelocationdecisionwasmade.---------------------------------------------------------------------------PerhapsthemostsignificantdifferencesbetweentheanalyticalframeworkweadopttodayandthosesetforthinOtisElevatorconcernthedefinitionandallocationoftheparties'respectiveburdens.Webelieveourproposedanalysismoreclearlyapprisesthepartiesoftheirobligationsatthebargainingtableandinlitigation.\15\Further,webelievethatwearewarrantedinplacingontheemployertheburdenofadducingevidenceastoitsmotivationfortherelocationdecisionbecauseitalone,moreoftenthannot,isthepartyinpossessionoftherelevantinformation.Finally,webelievethatourtestismostresponsivetothecentralpurposesforwhichtheActwascreated:promotinglaborpeacethroughcollectivebargainingoverthosematterssuitablefornegotiationwherethereisageneraldutytorecognizeandbargainwithalabororganization.\16\---------------------------------------------------------------------------\15\AllthreeoftheOtisElevatortestssufferfromotherseriousflaws.Asthecourtofappealspointedout,theDotson-Huntertest``appearstobedesignedtofavorandprotectmanagementprerogatives.''880F.2dat1431.TheZimmermantestgoestoofarintheoppositedirectionbyrequiringbargainingevenwhenlaborcostsplayednopartintheemployer'sdecision.AsMemberDennisfranklyacknowledged,hertestisdifficulttoapply.269NLRBat897.\16\Asapracticalmatter,thetestannouncedtodaywillencourageandrequiretheemployertoevaluateallthefactorsmotivatingitsrelocationdecisionwhendeterminingwhetheritscourseofactionshouldincludenegotiationswiththeunion.---------------------------------------------------------------------------If,underouranalysis,therelocationdecisionisamandatorysubjectofbargaining,theemployer'sobligationwillbetheusualoneofnegotiatingtoagreementorabonafideimpasse.\17\However,werecognizethattheremaybecircumstancesunderwhicharelocationdecisionmustbemadeorimplementedexpeditiously.\18\Ifsuchcircumstancesareestablished,theBoardwilltakethemintoaccountindeterminingwhetherabargainingimpassehasbeenreachedontherelocationquestion.Accordingly,theextentoftheemployer'sobligationtonotifytheunionandgiveitanopportunitytobargainwillbegovernedbytraditional8(a)(5)criteria,takingintoaccountanyspecialoremergencycircumstancesaswellastheexigenciesofeachcase.---------------------------------------------------------------------------\17\Ofcourse,itiswellestablishedthat,underSec.8(d)oftheAct,anemployer'sdutytobargaindoesnotincludetheobligationto10 agreetoaunionproposal.H.K.PorterCo.v.NLRB,397U.S.99(1970).\18\See,e.g.,NLRBv.TransmarineNavigationCorp.,380F.2d933(9thCir.1967)(employerthreatenedwithlossofprincipalcustomerduetoinadequatefacility);NLRBv.RapidBindery,293F.2d170(2dCir.1961)(same).Wecitethesecasesonlyasexamplesofinstanceswherepromptactionwasnecessary.Wedonotaddressthequestionwhethertheparticularrelocationdecisionsatissuewere,orwerenot,mandatorysubjectsofbargaining.---------------------------------------------------------------------------D.APPLICATIONOFTHETESTThebasicdecisionatissuehereisthedecisiontorelocatethehogkillandcutdepartmentwork(bargainingunitwork)fromtheRespondent'sunionizedfacilityinDubuquetoitsnewlypurchasedfacilityinRochelle.\19\TheRespondentpointstoanumberofothercost-savingmeasuresitinstitutedcorporatewideduringthisperiodandarguesthatthedecisiontorelocatewasjustonepartofanoverallrestructuringplannecessitatedbyitsincreasinglyseverefinancialproblems.Althoughthismaybetrue,therecordestablishesthatthedecisiontorelocatewasadiscretedecisionwhichwasconsideredandimplementedindependentlyfromtheothermeasurestakenbytheRespondentduringthistime.Thereisnoevidencethattherelocationdecisionwasaccompaniedbyabasicchangeinthenatureoftheemployer'soperation.TheGeneralCounselhasthereforeestablishedaprimafaciecasethatthedecisioninvolvedhereinisamandatorysubjectofbargaininggivingrisetoanobligationtobargain.---------------------------------------------------------------------------\19\Initsstatementofposition,theUnioncontendsthatasecondrelocationdecisionisalsoatissue,namely,theproposedrelocationofcertainprocessingwork.ThisdecisionwasneverimplementedbecauseonOctober19,1981,theRespondentandtheUnionsignedamemorandumofagreementinwhichtheUnionagreedtocontractconcessionsinreturnforretentionoftheprocessingworkinDubuque.TheUnionclaimsthatthisagreementwastheproductofbad-faithbargainingandrequeststhattheemployeesbemadewholeforthelowerwagesandbenefitstheyreceivedunderitsterms.Forthefollowingreasons,wefindthattheUnion'scontentionexceedsthescopeoftheremand.First,theUnionalsoarguedtothecourtofappealsthattwoproposedrelocationdecisionswereatissue,butthecourt'sdecisionaddressesonlythedecisiontorelocatethehogkillandcutwork.Inthisconnection,weparticularlynotethatthecourtbeganthesecondparagraphofitsopinionbystatingthat``[t]hiscasefocusesoneventsthattranspiredinthe`hogkillandcut'operationsofDubuquePacking....''880F.2dat1423.Thecourtthenproceededtodiscussthefactsrelevanttotherelocationofthehogkillandcutworkinsubstantialdetailandrelegatedtheproposedrelocationofotherworktoafewbriefsentences.Id.at1423-1427.Thereafter,thecourtcontinuedtodescribetheRespondent'sdecisionastherelocationofthehogkillandcutworkwithoutanyreferencetoanadditionalrelocationdecisioninvolvingprocessingwork.Id.at1427,1428,1434,1436.Second,thecourt'sdecisionspecificallyliststheissuesitexpectstheBoardtoaddressonremand,andthiscontentionoftheUnionisnotoneofthem.Id.at1435-1439.Finally,wenotethat,unlikethedecisiontorelocatethehogkillandcutoperations,theRespondentdidnotimplementthedecisiontorelocatetheprocessingworkandinsteadbargainedtoagreementwiththeUnionoveritsproposedaction.Asaresult,theRespondent'sdecisionwithrespecttotheprocessingworkraisesitsowndistinctissues.Forexample,evenifweweretofindthatthedecisiontorelocatetheprocessingoperationswasamandatorysubjectofbargaining,furtheranalysiswouldberequiredtodeterminewhethertheRespondentengagedinlawfulhardbargainingorunlawfulsurfacebargaining.Ifbad-faithbargainingwerefound,theUnion'srequestformake-wholereliefwouldraiseadifficultremedialissueinlightoftheUnion'sacceptanceoftheRespondent'sproposedcontractconcessions.IfthecourtintendedtheBoardtoaddressthevalidityoftheOctober1981agreement,we11 believethatthecourtwouldhavementionedtheseadditionalissuesatsomepointinitsopinion.Underthesecircumstances,wedeclinetopassontheUnion'sclaimsonthegroundthattheygobeyondthescopeoftheissuesremandedtousbythecourtofappeals.---------------------------------------------------------------------------TheburdennowshiftstotheRespondenttoestablishthatlaborcostswerenotafactorinthedecisiontorelocateorthateveniflaborcostswereafactor,theUnioncouldnothaveofferedlaborcostconcessionsthatcouldhavechangedthedecisiontorelocate.\20\---------------------------------------------------------------------------\20\AlthoughourtestdiffersfromthethreesetforthinOtisElevator,allfourtestsfocusonthefactorswhichactuallymotivatedtheemployer'sdecision.Seefn.14,supra.Intheinstantcase,therecordwasfullydevelopedonthatquestion.---------------------------------------------------------------------------Addressingthefirstprongofthedefense,wenotethattheadministrativelawjudgefoundthatlaborcosts``clearlywereafactorintheRespondent'sdecisiontorelocatethehogkillandcutwork.''287NLRBat537.AlthoughtheRespondentarguesthatlaborcostswerenotthedeterminativefactorinmotivatingthedecisiontorelocate,itconcedesthatitwaspursuingmidtermconcessionsfromtheUniontouseassupportforitsrequestforfurtherfinancingfromitslendersandinitsoverallattemptstokeeptheplantafloateconomically.Onthisrecordandasmoreamplydescribedbelow,itisclearthatlaborcostswereafactorintheRespondent'sdecisiontorelocate.Thus,theRespondentisnotexemptfromabargainingobligationunderthefirstprongofthedefense.Turningtothesecondprong,theRespondentarguesthatregardlessofthefactthatitsoughtconcessionsfromtheUnion,thedecisiontorelocatewouldhavebeenmadeinanyeventduetothefinancialproblemsithadencounteredwithitslendersandtheadvantagesofRochelle'sphysicalfacility.Ourreviewoftherecordevidencerequiresustorejectthisdefense.TherepeatedpleamadebytheRespondenttotheUnion,itsemployeesandeventhepresswasthatiftheUnionwouldgrantmidtermwageandotherconcessions,thehogkillandcutworkwouldcontinuetobeavailableinDubuque.Asamplydetailedinthejudge'sdecisionandthecourt'sdecision,theRespondentbeganexperiencingfinancialproblemsin1977.Fromthattimeuntiltherelocationwaseffectuatedin1981andevenuntilthecompleteplantclosuretookplaceinl982,theRespondentrepeatedlysoughtunionconcessionstoalleviateitseconomiccrisis.TheRespondentbackedupitsrequestsforassistancewiththeconstantthreatthatthehogkillandcutdepartmentswouldbeclosedandthateventuallytheentireplantwouldbeclosedintheabsenceofthegrantofsomeeconomicrelieffromtheUnion.Therelevantcollective-bargainingagreementscoveredtheperiodsfromSeptember1,1976,toSeptember1,1979,andfromSeptember1,1979,toSeptember1,1982,extendedtoSeptember1,1983.Mostoftheparties'discussionsabouttheRespondent'sfinancialstatusoccurredinthecontextoftheRespondent'srequestsforconcessionsduringthetermsofthecontracts.Theparties'discussionsinthisveinbeganin1978.InresponsetotheRespondent'spleathatitneededrelieffromthehighcostofitswageincentiveprogram,thepartiesagreedtoa15-percentincreaseinincentivestandardsinreturnforaone-timecashpaymenttoemployees.Id.at502.InJuneandJuly1980theRespondentinformedtheUnionthatthebeefkillandprocessingdepartmentswouldhavetobeshutdownandthateventuallythehogkillandcutdepartmentsandtheentireoperationwouldbeclosedbecausetheRespondentwasunabletoremaincompetitive.TheRespondentproposedthatinordertocontinuetheoperation,productionstandardswouldhavetobeincreasedandincentivepayeliminated.\21\CharlesStoltz,theRespondent'spresident,statedduringnegotiationsthatthefutureoftheplantwouldbedecidednotbymanagementalonebutbytheconcertedactionofmanagement,theUnionandtheemployees.InresponsetotheRespondent'spleasandinreturn12 fortheRespondent'scommitmentnottoseekfurtherconcessionsduringthetermofthecontract,inAugust1980,theUnionagreedtoeliminationofincentivepay.ThissavedtheRespondent$5millionannually.Id.at504-505.---------------------------------------------------------------------------\21\Undertheapplicablecollective-bargainingagreement,unitemployeeswererequiredtomeetcertainlevelsofproduction.Oncethoselevelsweremet,theemployeeswereeligibleforincentivepayments.---------------------------------------------------------------------------InSeptemberl980theUnionrequestedthattheRespondentreconsideritspreviouslyannounceddecisiontoclosethebeefkilldepartment.Inresponse,StoltzwrotetheUnionthattheRespondentwouldbewillingtoconsiderkeepingthebeefkilldepartment.Stoltznoted,however,thatinordertoobtainbackingfromthebanksthatprovidedtheRespondent'sfinancing,itwouldbenecessarytoconvincethemthattheplantcouldbereturnedtoprofitabilitybyincreasingproduction.Stoltzsuggestedthattheparties(andemployees)considerthemonthofNovemberasatrialperiodformakingaconcertedandcooperativeefforttoincreaseproduction.Id.at505.TheRespondent'spresidentemeritus,RobertWahlert,wrotetoemployeesonOctober29,1980,tellingthemthattheRespondent'sfinancialwoescontinuedandappealingforincreasedproductivityandajointeffortbymanagementandworkerstodowhatwasnecessarytokeeptheplantinbusiness.Id.at505-506.OnNovember19,1980,theRespondent'sassistantdirectoroflaborrelations,ErnestMyers,wrotetheUniontoinformitoftheRespondent'sdecisiontocontinuebeefkilloperationsattheDubuqueplantonamonth-to-monthbasis.Myersreliedontheimprovedworkperformanceofemployeesinbeefoperationsasthebasisforthemoreoptimisticoutlookandasthebasisforapproachingthebanksformoreassistance.Id.at506.InmeetingsbeginninginDecember1980andcontinuingthroughMarch1981,theRespondentattemptedtoobtaintheUnion'sagreementtoincreasethechainspeedonthehogkillinordertoincreaseproductivity.\22\TheRespondenttoldtheUnionitsproposalwasmotivatedbyitsdesiretoremaincompetitiveandtoconvincetheMercantileBankofSt.Louis,itsprincipalbank,tocontinueextendingcredittotheRespondent.TheUnionrejectedthisproposalbasedontheRespondent'searliercommitmentnottorequestfurthermidtermconcessions,andbasedonitscontentionthattheproductionlineswouldbeundermannedattheincreasedchainspeedsproposed.---------------------------------------------------------------------------\22\Thechainspeeddictatesthenumberofhogskilledperhour.Anyincreaseinthechainspeedwouldincreaseproductivityandwouldrequiretheemployeestoworkfaster.Asincentivepayhadbeeneliminatedbythistime,theeffectofanincreaseinthechainspeedwouldbetorequiretheemployeestoproducemoreforthesamepay.Id.at506.---------------------------------------------------------------------------OnMarch30,1981,theRespondentgave6months'noticeofitsintentiontoclosethehogkillandcutdepartments.\23\TheRespondentconcededthattheMarch30,1981lettergivingnoticeoftheclosingwassentinresponsetotheUnion'srejectionoftheRespondent'seffortstoincreasechainspeeds.Id.at507.---------------------------------------------------------------------------\23\Theparties'collective-bargainingagreementrequiredthat6months'noticebegivenpriortoclosing.---------------------------------------------------------------------------OnApril3,1981,theRespondentsentemployeesamagazinearticlewhichdiscussedproblemsconfrontingporkslaughterers.Initscoveringlettertotheemployees,theRespondentemphasizedthatthearticlepointedoutthatslaughtererspaying$16perhourweregoingoutofbusiness,whilethosepaying$8perhourwereexpandingoperations.Id.at508.OnApril8,1981,theRespondentplacedanadvertisementinthelocalnewspaper.Inthisad,theRespondentnotedthatithadlostmillionsofdollarsinthepastseveralyearsbutthatafterspending13 $27millioninrenovatingtheDubuqueplant,itdidnotwanttoleaveDubuque.TheRespondentalsoaskedandansweredthequestionofwhethertheCompanygave6months'noticeofclosingjusttoforcefurtherconcessionsfromtheUnion.TheRespondentstatedthattheanswertothatquestionwasnoandthatitintendedtohonoritscommitmentnottorequestfurthermodificationsduringtheremainderofthelaboragreement(whichwastoexpireinSeptember1982).Id.at508.OnMay22,1981,thelocalnewspaperpublishedamemorandummarked``confidential''fromtheRespondent'spresident,Stoltz,toExecutiveVicePresidentStraussewhichindicatedthatifplantwideconcessionswereobtained,theclosingcouldbeaverted.\24\Inthearticle,theRespondent'scorporationcounsel,CliffordLess,wasquotedassayingthattheRespondentwouldkeepitsplantopenifplantwidewageswerefrozenduringtheremainderofthecontract.Lesswasalsoquotedassayingthatifthelaborcontractwasnotmodified,itwaspossiblethattheDubuqueplantwouldbecompletelyclosedbutthatiftheplantbecamemorecompetitiveinlaborcoststheplantcouldsurviveasaproductionfacility.Id.at508-509.---------------------------------------------------------------------------\24\Themannerinwhichthismemorandumcameintothelocalnewspaper'spossessionwasnotrevealed.However,theauthenticityoftheconfidentialmemorandumisnotindispute.---------------------------------------------------------------------------AttheendofMay1981,theChamberofCommerceofferedtomediatedifferencesbetweenthepartiesinanattempttokeeptheplantoperational.Inresponse,theRespondentwrotetotheChamberspecificallylinkingthecontinuedoperationoftheplanttoitssuccessinobtainingawagefreezefromtheUnion.IftheUnionwouldagreetoawagefreezefortheremainderofthecontract,theRespondentwouldrevoketheannouncedclosingofthehogkillandcut.TheRespondentauthorizedtheChambertopresentthisproposaltotheUnion.TheUnionhadknowledgeoftheRespondent'sproposalandonJune1,1981,rejectedtheChamber'soffertomediate.Id.at509andfn.32.OnJune8,1981,atameetingbetweentheparties,theRespondent'spresident,Stoltz,againlaidthecontinuedviabilityofthehogkillandcutdepartmentsattheUnion'sdoorwhenhereiteratedtheRespondent'sofferthatiftheUnionwouldagreetoawagefreeze,theRespondentwouldcontinueoperationsinthehogkillandcutdepartmentsatleastthroughtheterminationdateoftheparties'collective-bargainingagreement.InreturnfortheUnion'sagreementtoawagefreeze,theRespondentproposedthattheemployeescouldparticipateinaprofit-sharingplan.TheRespondentgavetheUnionuntilJuly1,1981,toofficiallyrespondtothisproposalbutaskedthattheUnionpresenttheproposaltoitsmembershipatitsmeetingscheduledforJune9,1981.Onthatday,theUnionpresentedtheproposaltoitsmembershipanditwasrejected.Id.at510.OnJune10,1981,theRespondentissuedapressreleasewhichannouncedthatinlightoftheUnion'srejectionofthewagefreeze/profit-sharingproposal,itnolongerfeltboundbytheJuly1deadlineandaccordinglyitwouldproceedwithitsplantoclosethehogkillandcutdepartments.Again,thedecisiontoclosewasspecificallylinkedtotheinabilityoftheRespondenttoobtaintheUnion'sagreementtoawagefreeze.Inthisannouncement,theRespondentrevealedforthefirsttimean``alternateplan''torelocatethehogkillandcutdepartments.Id.at510-511.WithoutnotifyingtheUnionofits``alternateplan,''theRespondenthadbeeninvestigatingthepossibilityofrelocatingatleastsinceMay.AtthattimetheRespondenthadsignedoptionstoleasetwoplants,oneinDuQuoin,Illinois,andtheotherinDesMoines,Iowa.OnJune10,1981,theRespondentmadeanappointmenttovisittheRochelle,Illinoisfacilitytowhichiteventuallymoved.ApurchaseagreementfortheRochelleplantwasconcludedonJuly10,1981.(Theoptionstoleasetheothertwoplantswereallowedtoexpire.)Id.at511.Meanwhile,theUnionarrangedtotaketheRespondent'swagefreeze/profit-sharingproposaltothemembershipagain,inaccordwiththeearlierJuly1,1981deadlinesetbytheRespondent.ThevotewasscheduledforJune28.DespiteitsearlierassertionthattheJuly114 deadlinewasnolongerbinding,theRespondentcontinuedtolobbytheemployeestoacceptawagefreeze.Incorrespondence,apressrelease,andawrittenmemorandumtotheemployeespriortotheJune28,1981vote,theRespondentcontinuedtotiethefeasibilityofcontinuingoperationsattheDubuqueplanttotheUnion'sacceptanceofthewagefreezeproposal.Themembershiprejectedtheproposal.Id.at513-515.PressreleasesissuedbytheRespondentonJuly1,10,and11,1981,announcedthattheRespondentwouldproceedwiththeclosingofthehogkillandcutdepartmentsinDubuquebyOctober3,1981,andthatthosesameoperationswouldsooncommenceinRochelle.TheRespondentreferredtotheoperationsinRochelleasa``replacementforDubuqueplantoperations.''TheRespondentnotedthatasproductswereprocessedormanufacturedatRochelle,therewouldbeacorrespondingdecreaseinproductionatDubuque.\25\---------------------------------------------------------------------------\25\OnJanuary21,1982,intestimonyinanotherunfairlaborpracticeproceedinginvolvingthesameparties,theRespondent'svicepresidentNaylortestifiedthatthepurchaseagreementfortheRochelleplantwasmadeonceitwasclearthattherewouldbenomodificationsofthecollective-bargainingagreement,andthatthereasonfortheacquisitionofRochellewasdirectlyrelatedtotheclosingofthekillandcutinDubuque.Id.at529-530.---------------------------------------------------------------------------InfurthernegotiationsconductedafterJuly1981,theRespondenttookthepositionthatthedecisiontoclosethehogkillandcutoperationswasirrevocableandthattherewasnodutytobargainoverthedecisiontopartiallycloseitsoperations.TheRespondentwaswillingtobargainovertheeffectsofitsdecision.Throughouttheselaternegotiations,thepartieswereembroiledinacontroversyoveraninformationrequestmadebytheUnionrelatedtotheRespondent'sassertionsthatitwasinseverefinancialtrouble.\26\DuringthesenegotiationsandparticularlyinameetingonSeptember25,1981,theRespondenttoldtheUnionthattheRespondenthadlost$6.5millionin10months,butthatiftheRespondenthadthelaborcontractandlaborcostsofIowaBeefPackers(acompetitor),theDubuqueplantwouldbeintheblack.Id.at523.---------------------------------------------------------------------------\26\InresponsetotheRespondent'sJune10,1981announcementofitsdecisiontorelocate,theUnionrequestedextensivefinancialinformationtosubstantiatetheRespondent'spositionthatmidtermconcessionswererequiredinordertocontinuetheoperationsatDubuque.TheRespondentresistedtheUnion'srequestforinformationonthebasisthatitdidnotbelievecorporatewiderecordswererelevanttotheconditionsatDubuqueandalsobecauseofconfidentialityconcerns.AcontinuingdialoguebetweenthepartiesastotheacceptabilityoftheUnion'sauditorandtheconditionsunderwhichtheauditorcouldrevealfinancialinformationtotheUnioncontinuedfromJunethroughOctober1981.TheGeneralCounselallegedthattheRespondentviolatedSec.8(a)(5)byrefusingtoprovidetheUnionwithrequestedfinancialinformation.Thejudgefoundnoobligationtobargainoverthedecisiontorelocateand,accordingly,noobligationtoprovidetherequestedinformation.Thejudgestated,however,thatiftheRespondenthadbeenobligatedtofurnishtheUniontherequestedinformation,``itwouldnothavemetthatburden.''Id.at540fn.132.Underthecircumstancesofthiscase,webelieveitisunnecessarytopassontheissueofwhethertheRespondentunlawfullyrefusedtoprovidetherequestedinformationtotheUnion.TheinformationwasallegedtohavebeennecessaryinorderfortheUniontobeabletobargainintelligentlyabouttheRespondent'sdecisiontotransferunitworktoRochelle.Assetforthintheremedysectioninfra,inviewoftheclosingoftheDubuqueandRochelleplants,wewillnotordertheRespondenttorestorethestatusquoanteandbargainabouttherelocationdecision.Therefore,evenifweweretofindthattheRespondentunlawfullywithheldtherequestedinformationfromtheUnion,wewouldnotprovideanaffirmativeorderforthat8(a)(5)violation.SeeReeceCorp.,294NLRB448(1989).Accordingly,astheinformationallegationsraisecomplexissuesthatcouldserveonlytofurtherdelay15 theresolutionofthisprotractedproceedingwithnomaterialeffectontheremedy,wefinditunnecessarytoaddressthem.---------------------------------------------------------------------------TheRespondentarguesthatitsfinancialdifficultiesweresoseverethatthedecisiontorelocatewouldhavebeenmaderegardlessofsuccessorfailureinobtainingconcessionsatthebargainingtable.Insupportthereof,theRespondentdetailsaseriesofinteractionsithadwithitslongtimelender,theMercantileBankofSt.Louis(Mercantile),whichculminatedinMercantilewithdrawingastheRespondent'sprimarylenderinMarch1981.ThereisnoquestionthattheRespondent'sfinancialdifficultiesweremountingduringtherelevantperiod.InDecember1980theRespondentlearnedthatitsrequestfora$5millionloanforupgradingtheDubuquefacilityhadbeenturneddown.InJanuary1981MercantileadvisedtheRespondentthatitwantedtoterminatetheRespondent's$45millionrevolvingcreditlineandthatMercantilewascallinga$10millionloantobedueinMarch1981.TheRespondentmetthedeadlineforpayingthe$10millionloanbutMercantileterminatedthe$45millionrevolvinglineofcreditinMarch1981.ByJune1981theRespondenthadobtainedfinancingwithanothergroupoflendersheadedbyManufacturersHanoverCommercialCorporation(ManufacturersHanover).ThisfinancingofferedtheRespondenta$50millionlineofcreditbutalsoallowedlenderstowithdrawatanytime.InJanuaryandFebruary1982,subsequenttotheeventsallegedinthecomplaint,someofthelendingbanksintheManufacturersHanovergroupwithdrewtheirparticipationandinApril1982thegroupterminatedthefinancingarrangement.Id.at533-534.TheRespondentalsopointstotheadvantagesoftheRochelleplantovertheDubuqueplantasanotherbasisforthedecisiontorelocate.TheRochelleplantwasanewerfacilitywithproductionallononefloor.TheplantinDubuquebycontrastwasanolderfive-storybuildingwithnumerouscellarsandadditions.Asnoted,theRespondentbelievedfurthermodernizationoftheDubuqueplantwasrequiredtogetoptimumproductionandhadbeenunabletoretainfinancingforthatpurpose.AlthoughthefinancialproblemstheRespondentwasexperiencingarenottobeminimized,theRespondenthasnotestablishedthattheUnioncouldnothaveofferedlaborcostconcessionsthatcouldhavechangedthedecisiontorelocate.Firstofall,theRespondent'sactionsduringthisperioddemonstratethattheRespondent'sownviewofthematterwasthatitsfinancialsituationcouldbealleviatedifitcouldobtainrelieffromitslaboragreements.Asdetailedabove,for3yearsprevioustothedecisiontorelocate,theRespondent'sconstantrefraintotheUnionanditsemployeeswasthatareductioninlaborcostsand/oranincreaseinproductionstandardswasthekeytocontinuingoperationsatDubuque.TheRespondentlinkeditsabilitytosecurefurtherfinancingfromitslenderstoitsabilitytoshowthemthattheoperationcouldbemoreproductive.TheRespondent'sagentsunequivocallyandrepeatedlytoldthepress,theUnion,itsemployees,andtheChamberofCommercethatiftheUnionwouldgrantconcessions,theRespondentwouldcontinuetheDubuquehogkillandcutoperationsatleastthroughSeptember1,1982,whenitscollective-bargainingagreementwouldexpire.If,ontheotherhand,theUnionrejectedtheRespondent'sproposals,therecordestablishesthattheRespondentwould--anddid--reactaccordingly.Thus,whentheUnionrefusedtoagreetoanincreaseinthechainspeed,theRespondentannouncedonMarch30,1981,thatthehogkillandcutdepartmentswouldbeclosed.WhentheUnionrefusedtoagreetoawagefreezeonJune9,1981,theRespondentannouncedthenextdaytheplantorelocatethehogkillandcutoperations.WhentheUnionagainrejectedawagefreezeonJune28,1981,theRespondentannouncedonJuly1,1981,thattheclosingofthehogkillandcutdepartmentswouldproceed.Evenafterthefact,inJanuary1982,theRespondentintestimonyinanunrelatedunfairlaborpracticeproceeding,attributedtherelocationtoitsinabilitytogettheUniontoagreetoconcessions.\27\---------------------------------------------------------------------------\27\Transcriptexcerptsfromthisproceedingweremadeapartoftherecordherein.Id.at529-530.---------------------------------------------------------------------------16 Second,thejudge'srelianceonthefactthattheManufacturersHanoverfinancingpackagewasterminatedinApril1982ismisplaced.Id.at537fn.115.ThispostdecisionaleventmayberelevanttoemphasizethatthefinancingdidnotsolvealltheproblemsexperiencedbytheRespondent,but,asthecourtnoted,itsimplycannotbereliedonasevidenceofwhatwasdrivingtheRespondent'sdecisiontorelocatesome10monthsbefore.880F.2dat1434.Third,theRespondent'scontentionsthattheRochelleplantwasafarsuperiorfacilitytotheDubuqueplant,whichitargueshadbecomecumbersomeandinneedofrepair,arenotpersuasive.OnJune10,1981,whentheRespondentfirstannounceditsdecisiontorelocate,ithadoptionstoleaseattwoplants,oneinDuQuoin,Illinois,andtheotherinDesMoines,Iowa.Atthetimeoftheannouncement,theRespondent'sofficialshadnotyetevenseentheRochelleplant.Thus,ifitwastorelocate,atthatpointitappearedthatDuQuoinandDesMoinesweretheoptionsitwasconsidering.OtherthanthetestimonyofPresidentStoltzthatthereasonfortheJuly1,1981deadlinefortheUnion'sanswertotheRespondent'swagefreezeproposalwastogivetheDesMoinesplanttimetoget``ready''byOctober3,therecordisdevoidofevidenceastotheconditionofeitherofthoseplants.Thus,althoughtheRespondentnowreliesinpartontheconditionoftheDubuqueplantascomparedwiththeRochelleplant,itappearsclearthatthosedifferenceswerenotconsideredatthetimethedecisionwasmade.NeitherdoesitappearthattheRespondentreliedonthesuperiorityoftheplantsithadseenatthetimeitmadeitsdecision.ThefactthattheRespondentwasapparentlyseriouslyconsideringrelocationtoDuQuoinorDesMoines,withouteverpositingthatthoseplantsweretechnologicallysuperiortotheDubuqueplant,militatesagainstafindingthattheallegeddisadvantagesoftheDubuqueplantsignificantlyinfluencedthedecisiontorelocate.Further,asthejudgepointedout,theRespondenthadspent$27millionrenovatingtheDubuqueplantinthelate1970sandtheRespondent'spresidentemeritusWahlerthaddescribedtheplantinOctober1982asvirtuallystateoftheart.Id.at531.Finally,wedonotagreewiththeRespondent'srelianceonseveralothercost-cuttingmeasuresunrelatedtothebargainingunitasevidencethatlaborcostswerenotthekeytoitsdecisiontorelocate.InlightoftheoverwhelmingevidencethattheRespondentrepeatedlylinkeditsfutureatDubuquetoitsabilitytoreducewagesandincreaseproduction,thefactthattheRespondentundertookothercost-savingsmeasuresdoesnotestablishthattheUnioncouldnothaveofferedlaborcostconcessionsthatcouldhavechangedthedecisiontorelocate.Forallofthesereasons,wefindthattheGeneralCounselhasestablishedaprimafaciecasethatthedecisiontorelocatethehogkillandcutoperationswasamandatorysubjectofbargainingandthattheRespondenthasfailedtorebutitorprofferadefensesupportedbyapreponderanceoftheevidence.Accordingly,weconcludethattheRespondent'sfailuretobargainoverthatdecisionviolatedSection8(a)(5)and(1)oftheAct.\28\---------------------------------------------------------------------------\28\Weoverruleouroriginaldecisiontotheextentitisinconsistentwiththissupplementaldecision.Insodoing,wehavereconciledtheresultreachedintheinstantcasewiththatcontainedincertainotherBoarddecisionsthecourtcitedandhavetherebyeliminatedtheapparentinconsistencyinBoardprecedentthatconcernedthecourt.880F.2dat1437-1438.Thecourtstatedthatif,ontheonehand,weagainconcludedthatnodutytobargainaroseovertherelocationdecision,itexpectedustoaddressthefollowingquestion:``notwithstandingthecompany'sfreedomtobargainwithoutanygoodfaithobligationswhenonlypermissivesubjectsarebroughttothenegotiatingtable,dogoodfaithobligationsarisewhenitbringsmandatorysubjectstothetableaswellandseeksconcessionsonthesemattersinexchangeforcompanyaccessionspertainingtopermissivesubjects?''Id.at1438.If,ontheotherhand,weweretofindthattheRespondentwasunderadutytobargainovertherelocationdecision,thecourtstatedthatthisquestionwouldbemootanddropoutofthecase.Id.Inviewofourfindingabovethatthe17 RespondentviolatedSec.8(a)(5)byfailingtobargainovertherelocationdecision,weconclude,consistentwiththetermsofthecourt'sremand,thatitisunnecessaryforustoaddresstheadditionalquestionthecourtdiscussed.---------------------------------------------------------------------------E.THERESPONDENT'SDEFENSESLACKMERITForthereasonssetforthinouroriginaldecision,wecontinuetofindnomeritintheRespondent'scontentionsthatitscontractwiththeUniongaveittherighttorelocatethehogkillandcutoperationswithoutbargainingwiththeUnion,thattheUnionwaivedanybargainingrightitmighthavehadbyfailingtomakeatimelydemandfornegotiations,andthattheBoardisestoppedfromproceedingagainsttheRespondentbecauseofstatementsmadebyBoardagentsinvestigatingtheunfairlaborpracticecharge.287NLRBat538-539,542.WithregardtotheRespondent'swaiverdefense,weadditionallyrelyonthereasonssetforthbelow.1.CONTRACTUALWAIVERTheRespondentarguesthatthemanagement-rightsclauseintheparties'contractexpresslyreservestotheRespondenttherightunilaterallytorelocateunitworkandthatitsinterpretationoftheclauseisconfirmedbytheparties'bargaininghistory,theRespondent'spastpractice,andanarbitrator'sdecision.Themanagement-rightsclausegrantstheRespondenttheexclusiveright``todeterminetheproductstobehandled,producedormanufactured.''\29\Itiswellsettledthatthewaiverofastatutoryrightwillnotbeinferredfromgeneralcontractualprovisions.Rather,suchwaiversmustbeclearandunmistakable.\30\Generallywordedmanagement-rightsclauseswillnotbeconstruedaswaiversofstatutorybargainingrights.\31\Here,themanagement-rightsclausedoesnotmentiondecisionstorelocateoperations.Instead,thelanguagereliedonbytheRespondentaddressesanentirelydifferentmatter(decisionsastowhattoproduce).Accordingly,wefindthattheexpresslanguageofthemanagement-rightsclausedoesnotestablishthattheUnionwaiveditsrighttobargainabouttherelocationdecision.\32\---------------------------------------------------------------------------\29\Theclauseissetforthinfullinouroriginaldecision.287NLRBat500.\30\MetropolitanEdisonCo.v.NLRB,460U.S.693,708(1983).SeegenerallyJohnson-BatemanCo.,295NLRB180,184-188(1989).\31\Johnson-Bateman,supraat184.\32\TheRespondent'srelianceonAmericanStoresPackingCo.,277NLRB1656,1658(1986),ismisplaced.Inthatcase,themanagement-rightsclausegavetheemployertheright``todeterminewhetherandtowhatextenttheworkrequiredinitsbusinessshallbeperformedbyemployeescoveredbythisAgreement.''TheBoardfoundthatthislanguageexpresslyallowedtheemployerunilaterallytoremoveallbargainingunitwork.Themanagement-rightsclauseherecontainsnosuchexplicitlanguage.---------------------------------------------------------------------------Thehistoryofbargainingaboutthemanagement-rightsclausefailstodemonstratethattheUnionwaiveditsrighttobargainabouttherelocationdecision.Duringnegotiationsin1976,theUnionunsuccessfullysoughttoimposethesamelimitationsonrelocatingunitworkthatwerealreadycontainedinthemanagement-rightsclauseforsubcontracting(i.e.,onlyintheeventof``absoluteeconomicnecessity''establishedtothesatisfactionofunionofficials).Duringnegotiationsin1979,theUnionunsuccessfullysoughttoprohibittherelocationofunitworkaltogether.Thus,theseunionproposalswentfarbeyondrequiringtheRespondentmerelytobargainaboutdecisionstorelocateunitwork.ContrarytotheRespondent'scontention,theUnion'sfailuretoobtainsuchsweepingproposalsdoesnotestablishthattheparties``fullydiscussedandconsciouslyexplored''theUnion'sstatutorybargainingrightswithrespecttoworkrelocationsorthatthe18 Union``consciouslyyieldedorclearlyandunmistakablywaiveditsinterestinthematter.''\33\---------------------------------------------------------------------------\33\Johnson-Bateman,supraat185.---------------------------------------------------------------------------Withrespecttopastpractice,theRespondentclaimsthatitunilaterallyrelocatedunitworkonanumberofoccasionsandthattheUnionacknowledgedthatithadtherighttodoso.EveniftheUnionfailedtochallengepriorrelocationsaffectingthebargainingunit,``[a]union'sacquiescenceinpreviousunilateralchangesdoesnotoperateasawaiverofitsrighttobargainoversuchchangesforalltime.''\34\Moreover,totheextentthattheserelocationsdidnothaveanadverseeffectonunitemployees,theUnion'sallegedfailuretorequestbargainingisofnomoment.Park-OhioIndustriesv.NLRB,702F.2d624,629(6thCir.1983).---------------------------------------------------------------------------\34\Id.at23(citationomitted).---------------------------------------------------------------------------Furthermore,therecorddoesnotshowthattheUnionclearlyandunmistakablyacknowledgedacontractrightonthepartoftheRespondenttorelocateunitwork.In1974,theUnionwithdrewagrievanceaboutsubcontractingwhentheRespondentdecidedtodiscontinuetheproductinquestion.TheUnion'sstatementthatitwouldreactivatethegrievanceiftheRespondentattemptedto``producethisproductinanotherplantotherthanoneowned[solely]byDubuquePackingCompany''merelyshowstheUnion'sunderstandingthatthecontractlimitedtheRespondent'sdecisionmakingonlywithrespecttosubcontracting.ThestatementisnotaconcessionthattheUnion,bycontract,relinquisheditsstatutoryrighttobargainoverrelocationdecisions.Similarly,in1975,theUnionwithdrewanothergrievanceoversubcontractingbecausetheplantperformingtheworkwasacquiredbytheRespondent.Here,too,theUnion'swithdrawalofthegrievanceindicatesatmostitsbeliefthatthesubcontractingrestrictionsofthecontracthadnotbeenviolated.Finally,the1980arbitrator'sdecisionconcerningarelocationofunitworkdoesnotestablishawaiver.Thearbitratorheldonlythatarelocationofunitworkfromonecompanyownedplanttoanotherdidnotconstitutesubcontractingandthereforewasnotsubjecttothelimitationsthecontractimposedonsubcontracting.Thus,thearbitratormerelydecidedthattherelocationdidnotviolatethesubcontractingprovisionsofthecontract.Hedidnotaddresstheseparateissuebeforeusofwhetherthemanagement-rightsclausewaivedtheUnion'sbargainingrightswithrespecttorelocations.SeeDennisonNationalCo.,296NLRB169fn.6(1989)(anarbitrator'sfindingthatanemployerdidnotviolatethecontractisnottheequivalentofafindingthatthecontractauthorizedtheemployertoactunilaterally).Accordingly,forallofthesereasons,werejecttheRespondent'scontentionthatthecontractwaivedtheUnion'srighttobargainoverthedecisiontorelocatethehogkillandcutoperations.2.FAILURETOTIMELYREQUESTBARGAININGTheRespondentalsocontendsthattheUnionfailedtotimelyrequestbargainingovertherelocationdecision.OnJune10,1981,theRespondentadvisedtheUnionforthefirsttimethatitintendedtorelocatethehogkillandcutdepartments.\35\OnJune17,1981,theUnioninformedtheRespondentthatarequestforinformationwouldbeforthcoming.OnJune19,1981,theUnionconfirmedinwritingthatarequestforinformationwasenrouteandstatedthatthereceiptoftherequestedinformationwouldallowtheUniontomeaningfullyevaluatetheRespondent'sproposedchangestothecontract.287NLRBat511.Asdiscussedabove,theRespondent'spositionwasthatitsproposedcontractchangeswerenecessaryinordertocontinuethehogkillandcutoperationsinDubuque.---------------------------------------------------------------------------\35\ContrarytotheRespondent'scontention,therecordwillnotsupportafindingthattheUnionknewbeforeJune10,1981,thattheRespondentwasplanningarelocationratherthanaclosing.Inthis19 regard,wenotethatitiswellestablishedthat``meresuspicionorconjecture''isnotasubstituteforactualnotice.GarmentWorkersv.NLRB,463F.2d907,918(D.C.Cir.1972).---------------------------------------------------------------------------OnJune23,1981,theUnionrequestedextensivefinancialinformationfromtheRespondent.OnJune25,1981,theUnionstatedthatitwouldagreetoplacetheJuly1,1981cost-of-livingincreaseinescrowiftheRespondentwouldagreetokeeptheplantopenpendingresolutionofthecontractmodificationissue.TheRespondentrejectedthisproposalandrepeateditsdemandthattheUnionrespondtothewagefreezeproposalbyJuly1,1981.Also,onJune25,1981,theUnionagaininformedtheRespondentthattheinformationrequestedwasnecessarytoenabletheUniontodeterminewhethertoenterintonegotiationsovermodificationstothecontract.287NLRBat512-513.Thenextday,theRespondentformallyrespondedtotheinformationrequest,statinginpertinentpartasfollows:YourrequestforthisinformationappearstoberelatedtoadesiretonegotiatewiththeCompanyastoitsdecisiontoclosepartofitsoperations.Asyouknow,Iamsure,theU.S.SupremeCourtruledjustthisweekthatanemployerhasnoobligationtobargainwithitsemployeesoverthedecisiontoclosepartofabusiness.[287NLRBat514.]Itiswellestablishedthatarequesttobargain``needtakenospecialform,solongasthereisaclearcommunicationofmeaning.''Armour&Co.,280NLRB824,828(1986)(citationomitted).Here,therewasundoubtedlysuchacommunication.ShortlyaftertheUnionwasnotifiedoftherelocationdecision,itrequestedinformationtheUnionconsideredrelevanttothedecisionandadelayintheimplementationofthedecision.\36\TheRespondent'sownreplytotheUnion'srequestshowsthattheRespondentclearlyunderstoodthattheinformationwasrequestedforpurposesofbargainingoverthehogkillandcutwork.Accordingly,wefindnomeritintheRespondent'sclaimnowthattheUnionnevermadeitsbargainingdesiresplain.---------------------------------------------------------------------------\36\Inothercases,theBoardhasfoundthatarequestforinformationistantamounttoarequestforbargaining.E.g.,GrandIslanderHealthCareCenter,256NLRB1255,1256(1981);Nappe-BabcockCo.,245NLRB20,21fn.4(1979).WefindKentronofHawaii,214NLRB834(1974),reliedonbytheRespondent,tobedistinguishable.Indismissingtheunilateralchangeallegationinthatcase,theBoardreliedprimarilyontheunion'sdelayinrespondingtotheemployer'soffertobargaininlightofthetimeconstraintspresentinthatcase.TotheextentKentronofHawaiisuggeststhattheunion'srequestinthatcasefor``standardinformation''didnotconstituteaproperrequestforbargainingoverthespecificchangeproposedbytheemployer,wenotethattheinformationrequestedbytheUnionherewasfarfrom``standard.''Moreover,anytimeconstraintspresentinthiscasewereduetotheRespondent'sfailuretimelytodiscloseitsrelocationplans.---------------------------------------------------------------------------CONCLUSIONOFLAWByfailingandrefusingtobargaincollectivelywiththeUnionastheexclusiverepresentativeofitsemployeesintheappropriateunitconcerningthedecisiontorelocatethehogkillandcutoperationsfromitsplantinDubuque,IowatoitsplantinRochelle,Illinois,theRespondenthasengagedinunfairlaborpracticesaffectingcommercewithinthemeaningofSection8(a)(5)and(1)andSection2(6)and(7)oftheAct.REMEDYHavingfoundthattheRespondenthasengagedincertainunfairlaborpracticeswithinthemeaningofSection8(a)(5)and(1)oftheActby20 failingandrefusingtobargainwiththeUnionabouttheRespondent'sdecisiontorelocatethehogkillandcutoperationsfromitsDubuqueplanttoitsRochelleplant,weshallordertheRespondenttoceaseanddesistfromengaginginsuchconductandtotakecertainactiontoeffectuatethepoliciesoftheAct.TheRespondent'sbreachofitsobligationtobargainwiththeUnionaboutitsdecisiontorelocatethehogkillandcutoperationsfromtheDubuqueplantceasedasofOctober15,1982,thedaytheRespondentclosedandsoldtheDubuqueandRochelleplants.Accordingly,weshallordertheRespondenttomakewholeanyemployeeswhowereterminatedorlaidoffasaresultoftheRespondent'sdecisiontorelocatethehogkillandcutoperationsfromtheDubuqueplantbythepaymentofbackpay,includingfringebenefitsbutlessinterimearnings,fromthedateoftheirterminationorlayoffthroughOctober15,1982,thedateoftheclosureoftheDubuqueandRochelleplants.BackpayistobecomputedinthemannersetforthinF.W.WoolworthCo.,90NLRB289(1950),withinteresttobecomputedinthemannerprescribedinNewHorizonsfortheRetarded,283NLRB1173(1987).Inaddition,weshallordertheRespondenttoestablishapreferentialhiringlistofallemployeesterminatedorlaidoffasaresultoftheRespondent'sdecisiontorelocatethehogkillandcutoperationsfromtheDubuqueplant,andtoofferreinstatementtothoseemployeesiftheRespondentresumeshogkillandcutoperationsintheDubuque,IowaorRochelle,Illinoisareas.\37\---------------------------------------------------------------------------\37\SeeEltecCorp.,286NLRB890,898(1987),enfd.870F.2d1112(6thCir.1989).---------------------------------------------------------------------------Finally,inviewofthefactthattheRespondenthascloseditsDubuqueplant,weshallrequiretheRespondenttomailtoeachemployeeterminatedorlaidoffasaresultofitsdecisiontorelocatethehogkillandcutoperationsfromtheDubuqueplantacopyoftheattachednoticemarked``Appendix.''ORDERTheNationalLaborRelationsBoardordersthattheRespondent,DubuquePackingCompany,Inc.,Dubuque,Iowa,itsofficers,agents,successors,andassigns,shall1.Ceaseanddesistfrom(a)FailingandrefusingtobargaincollectivelywithUnitedFoodandCommercialWorkersInternationalUnion,AFL-CIO,LocalNo.150A,astheexclusiverepresentativeofitsemployeesintheappropriateunitsetforthbelow,aboutdecisionsentailingmandatorysubjectsofbargaining.Theappropriateunitis:AllproductionemployeesemployedbytheRespondentatitsDubuque,Iowaplant.(b)Inanylikeorrelatedmannerinterferingwith,restraining,orcoercingemployeesintheexerciseoftherightsguaranteedthembySection7oftheAct.2.TakethefollowingaffirmativeactionnecessarytoeffectuatethepoliciesoftheAct.(a)MakewholeanyemployeeswhowereterminatedorlaidoffasaresultoftheRespondent'sdecisiontorelocatethehogkillandcutoperationsfromtheDubuqueplantbypaymentofbackpay,includingfringebenefitsbutlessinterimearnings,fromthedateoftheirterminationorlayoffthroughOctober15,1982,thedateofclosureoftheDubuqueandRochelleplants.Backpayistobecomputedinthemannersetforthintheremedysectionofthisdecision.(b)EstablishapreferentialhiringlistofallemployeeswhowereterminatedorlaidoffasaresultoftheRespondent'sdecisiontorelocatethehogkillandcutoperationsfromtheDubuqueplantand,iftheRespondentresumeshogkillandcutoperationsintheDubuque,Iowa,orRochelle,Illinoisareas,offerreinstatementtothoseemployeestotheirformerorsubstantiallyequivalentpositions.21 (c)Preserveand,onrequest,makeavailabletotheBoardoritsagentsforexaminationandcopying,allpayrollrecords,socialsecuritypaymentrecords,timecards,personnelrecordsandreports,andallotherrecordsnecessarytoanalyzetheamountofbackpaydueunderthetermsofthisOrder.(e)MailtoeachemployeeterminatedorlaidoffasaresultoftheRespondent'sdecisiontorelocateitshogkillandcutoperationsfromtheDubuqueplantacopyoftheattachednoticemarked``Appendix.''\38\Copiesofthenotice,onformsprovidedbytheRegionalDirectorforRegion33,afterbeingsignedbytheRespondent'sauthorizedrepresentative,shallbemailedbytheRespondentimmediatelyuponreceipt.---------------------------------------------------------------------------\38\IfthisOrderisenforcedbyajudgmentofaUnitedStatescourtofappeals,thewordsinthenoticereading``PostedbyOrderoftheNationalLaborRelationsBoard''shallread``PostedPursuanttoaJudgmentoftheUnitedStatesCourtofAppealsEnforcinganOrderoftheNationalLaborRelationsBoard.''---------------------------------------------------------------------------(f)NotifytheRegionalDirectorinwritingwithin20daysfromthedateofthisOrderwhatstepstheRespondenthastakentocomply.APPENDIXNoticeToEmployeesPostedbyOrderoftheNationalLaborRelationsBoardAnAgencyoftheUnitedStatesGovernmentTheNationalLaborRelationsBoardhasfoundthatweviolatedtheNationalLaborRelationsActandhasorderedustomailandabidebythisnotice.Section7oftheActgivesemployeestheserights.ToorganizeToform,join,orassistanyunionTobargaincollectivelythroughrepresentativesoftheirownchoiceToacttogetherforothermutualaidorprotectionTochoosenotToengageinanyoftheseprotectedconcertedactivities.WewillnotfailandrefusetobargaincollectivelywithUnitedFoodandCommercialWorkersInternationalUnion,AFL-CIO,LocalNo.150A,astheexclusiverepresentativeofouremployeesintheappropriateunitsetforthbelow,aboutdecisionsentailingmandatorysubjectsofbargaining.Theappropriateunitis:AllproductionemployeesemployedatourDubuque,Iowaplant.Wewillnotinanylikeorrelatedmannerinterferewith,restrain,orcoerceyouintheexerciseoftherightsguaranteedyoubySection7oftheAct.WewillmakewholeanyemployeeswhowereterminatedorlaidoffasaresultofourdecisiontorelocatethehogkillandcutoperationsfromourDubuque,IowaplanttoourRochelle,Illinoisplant,bypayingbackpayplusinterest,andincludingfringebenefits,butexcludinginterimearnings,fromthedateoftheirterminationorlayoffthroughOctober15,1982,thedateofourclosureandsaleoftheDubuqueandRochelleplants.Wewillestablishapreferentialhiringlistofallemployeesterminatedorlaidoffasaresultofourdecisiontorelocatethethehogkillandcutoperations,andifweresumehogkillandcutoperationsintheDubuque,Iowa,orRochelle,Illinoisareas,wewill22 offerreinstatementtothoseemployeestotheirformerorsubstantiallyequivalentpositions.DubuquePackingCompany,Inc.23